Exhibit 10.14

VOLUME SUBMITTER

DEFINED CONTRIBUTION PLAN

(PROFIT SHARING/401(K) PLAN)

A FIDELITY VOLUME SUBMITTER PLAN

Adoption Agreement No. 001

For use With

Fidelity Basic Plan Document No. 14

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.01

   PLAN INFORMATION    2

1.02

   EMPLOYER    3

1.03

   TRUSTEE    3

1.04

   COVERAGE    3

1.05

   COMPENSATION    8

1.06

   TESTING RULES    9

1.07

   DEFERRAL CONTRIBUTIONS    10

1.08

   EMPLOYEE CONTRIBUTIONS (AFTER-TAX CONTRIBUTIONS)    14

1.09

   ROLLOVER CONTRIBUTIONS    14

1.10

   QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS    14

1.11

   MATCHING EMPLOYER CONTRIBUTIONS    14

1.12

   NONELECTIVE EMPLOYER CONTRIBUTIONS    18

1.13

   EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS    21

1.14

   RETIREMENT    21

1.15

   DEFINITION OF DISABLED    21

1.16

   VESTING    22

1.17

   PREDECESSOR EMPLOYER SERVICE    23

1.18

   PARTICIPANT LOANS    23

1.19

   IN-SERVICE WITHDRAWALS    23

1.20

   FORM OF DISTRIBUTIONS    24

1.21

   TIMING OF DISTRIBUTIONS    26

1.22

   TOP-HEAVY STATUS    27

1.23

   CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED CONTRIBUTION PLANS
   28

1.24

   INVESTMENT DIRECTION    28

1.25

   ADDITIONAL PROVISIONS    29

1.26

   SUPERSEDING PROVISIONS    29

1.27

   RELIANCE ON ADVISORY LETTER    29

1.28

   ELECTRONIC SIGNATURE AND RECORDS    29

1.29

   VOLUME SUBMITTER INFORMATION    29

EXECUTION PAGE

   30

EXECUTION PAGE

   31

IN-SERVICE WITHDRAWALS ADDENDUM

   32

ADDITIONAL PROVISIONS ADDENDUM

   33

EFFECTIVE DATES FOR INTERIM LEGAL COMPLIANCE SNAP OFF ADDENDUM

   34

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

1



--------------------------------------------------------------------------------

ADOPTION AGREEMENT

ARTICLE 1

PROFIT SHARING/401(K) PLAN

 

1.01 PLAN INFORMATION

 

  (a) Name of Plan:

This is the Exelixis, Inc. 401(k) Plan (the “Plan”)

 

  (b) Type of Plan:

 

  (1)    ¨ 401(k) Only

 

  (2)    þ 401(k) and Profit Sharing

 

  (3)    ¨ Profit Sharing Only

 

  (c) Administrator Name (if not the Employer):

Exelixis, Inc.

Investment Review Committ

 

  (d) Plan Year End (month/day): 12/31

 

  (e) Three Digit Plan Number: 001

 

  (f) Limitation Year (check one):

 

  (1)    ¨ Calendar Year

 

  (2)    þ Plan Year

 

  (3)    ¨ Other:                                     
                                                

 

  (g) Plan Status (check appropriate box(es)):

 

  (1) Adoption Agreement Effective Date: 10/01/2009

Note: The effective date specified above must be after the last day of the 2001
Plan Year.

 

  (2) The Adoption Agreement Effective Date is:

 

  (A)    ¨ A new Plan Effective Date

 

  (B)    þ An amendment Effective Date (check one):

 

  (i)      ¨ an amendment and restatement of this Basic Plan Document No. 14 and
its Adoption Agreement previously executed by the Employer;

 

  (ii)     þ a conversion from Fidelity Basic Plan Document No. 12 and its
Adoption Agreement to Basic Plan Document No. 14 and its Adoption Agreement; or

 

  (iii)    ¨ a conversion to Basic Plan Document No. 14 and its Adoption
Agreement.

The original effective date of the Plan: 2/1/1998

 

  (3)    ¨ Special Effective Dates. Certain provisions of the Plan shall be
effective as of a date other than the date specified in Subsection 1.01(g)(1)
above. Please complete the Special Effective Dates Addendum to the Adoption
Agreement indicating the affected provisions and their effective dates.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

2



--------------------------------------------------------------------------------

  (4)    ¨ Plan Merger Effective Dates. Certain plan(s) were merged into the
Plan on or after the date specified in Subsection 1.01(g)(l) above. The merged
plans are listed in the Plan Mergers Addendum. Please complete the appropriate
subsection(s) of the Plan Mergers Addendum to the Adoption Agreement indicating
the plan(s) that have merged into the Plan and the effective date(s) of such
merger(s).

 

  (5)    ¨ Frozen Plan. The Plan is currently frozen. Unless the Plan is amended
in the future to provide otherwise, no further contributions shall be made to
the Plan. Plan assets will continue to be held on behalf of Participants and
their Beneficiaries until distributed in accordance with the Plan terms. (If
this provision is selected, it will override any conflicting provision selected
in the Adoption Agreement.)

Note: While the Plan is frozen, no further contributions, including Deferral
Contributions, Employee Contributions, and Rollover Contributions, may be made
to the Plan and no employee who is not already a Participant in the Plan may
become a Participant.

 

1.02 EMPLOYER

 

  (a) Employer Name: Exelixis, Inc.

 

  (1) Employer’s Tax Identification Number: 04-3257395

 

  (2) Employer’s fiscal year end: 12/31

 

  (b) The term “Employer” includes the following participating employers (choose
one):

 

  (1)    þ No other employers participate in the Plan.

 

  (2)    ¨ Certain other employers participate in the Plan. Please complete the
Participating Employers Addendum.

 

1.03 TRUSTEE

 

(a)    Trustee Name:    Fidelity Management Trust Company    Address:    82
Devonshire Street       Boston, MA 02109

 

1.04 COVERAGE

All Employees who meet the conditions specified below shall be eligible to
participate in the Plan:

 

  (a) Age Requirement (check one):

 

  (1)    ¨ no age requirement.

 

  (2)    þ must have attained age: 21 (not to exceed 21).

 

  (b) Eligibility Service Requirement(s) - There shall be no eligibility service
requirements for contributions to the Plan unless selected below for the
following contributions:

 

  (1)    ¨ For Deferral Contributions, Employee Contributions, and Qualified
Nonelective Employer Contributions, Employees must meet the following service
requirement (select one):

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

3



--------------------------------------------------------------------------------

  (A)    ¨              (not to exceed 365) days of Eligibility Service
requirement (no minimum Hours of Service can be required).

 

  (B)    ¨              (not to exceed 12) months of Eligibility Service
requirement (no minimum Hours of Service can be required).

 

  (C)    ¨ one year of Eligibility Service requirement (at least             
(not to exceed 1,000) Hours of Service are required during the Eligibility
Computation Period).

 

  (2)      ¨ For Nonelective Employer Contributions, Employees must meet the
following service requirement (select one):

 

  (A)    ¨              (not to exceed 730) days of Eligibility Service
requirement (no minimum Hours of Service can be required).

 

  (B)    ¨              (not to exceed 24) months of Eligibility Service
requirement (no minimum Hours of Service can be required).

 

  (C)    ¨ one year of Eligibility Service requirement (at least             
(not to exceed 1,000) Hours of Service are required during the Eligibility
Computation Period).

 

  (D)    ¨ two years of Eligibility Service requirement (at least             
(not to exceed 1,000) Hours of Service are required during each Eligibility
Computation Period).

 

  (3)      ¨ For Matching Employer Contributions, Employees must meet the
following service requirement (select one):

 

  (A)    ¨              (not to exceed 730) days of Eligibility Service
requirement (no minimum Hours of Service can be required).

 

  (B)    ¨              (not to exceed 24) months of Eligibility Service
requirement (no minimum Hours of Service can be required).

 

  (C)    ¨ one year of Eligibility Service requirement (at least             
(not to exceed 1,000) Hours of Service are required during the Eligibility
Computation Period).

 

  (D)    ¨ two years of Eligibility Service requirement (at least             
(not to exceed 1,000) Hours of Service are required during each Eligibility
Computation Period).

Note: If the Employer selects an Eligibility Service requirement of more than
365 days in Option 1.04(b)(2)(A) or 1.04(b)(3)(A) or 12 months in Option
1.04(b)(2)(B) or 1.04(b)(3)(B) or the two year Eligibility Service requirement
in Option 1.04(b)(2)(D) or 1.04(b)(3)(D), then contributions subject to such
Eligibility Service requirement must be 100% vested when made.

Note: If different eligibility requirements are selected for Deferral
Contributions in Subsection 1.04(a)(1) or 1.04(b)(1) than for Employer
Contributions and a more stringent eligibility requirement is elected in
Subsection 1.04(a) or (b) either (1) with respect to Matching Employer
Contributions and Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer
Contributions, is selected or (2) with respect to Nonelective Employer
Contributions and Option 1.12(a)(3), 401(k) Safe Harbor Formula, is selected,
then the Plan may be disaggregated for testing purposes as described in
Section 6.09 of the Basic Plan Document. If a more stringent eligibility
requirement is elected in Subsection 1.04(a) or (b) for Nonelective Employer
Contributions than for Matching Employer Contributions and Option 1.12(a)(3),
401(k) Safe Harbor Formula, is selected for Nonelective Employer Contributions,
then Matching Employer Contributions may be similarly disaggregated.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

4



--------------------------------------------------------------------------------

Note: If different eligibility requirements are selected for Deferral
Contributions in Subsection 1.04(a)(1) or 1.04(b)(1) than for Employer
Contributions and the Plan becomes a “top-heavy plan,” the Employer may need to
make a minimum Employer Contribution on behalf of non-key Employees who have
satisfied the eligibility requirements for Deferral Contributions and are
employed on the last day of the Plan Year, but have not satisfied the
eligibility requirements for Employer Contributions.

 

  (c) Eligibility Computation Period – The Eligibility Computation Period is the
12-consecutive-month period beginning on an Employee’s Employment Commencement
Date and each 12-consecutive-month period beginning on an anniversary of his
Employment Commencement Date.

 

  (d) Eligible Class of Employees:

 

  (1) Generally, the Employees eligible to participate in the Plan are (choose
one):

 

  (A)    þ all Employees of the Employer.

 

  (B)    ¨ only Employees of the Employer who are covered by (choose one):

 

  (i)    ¨ any collective bargaining agreement with the Employer, provided that
the agreement requires the employees to be included under the Plan.

 

  (ii)    ¨ the following collective bargaining agreement(s) with the Employer:
                                                                     

 

  (2)      þ Notwithstanding the selection in Subsection 1.04(d)(1) above,
certain Employees of the Employer are excluded from participation in the Plan
(check the appropriate box(es)):

Note: Certain employees (e.g., residents of Puerto Rico) are excluded
automatically pursuant to Subsection 2.0 1(s) of the Basic Plan Document,
regardless of the Employer’s selection under this Subsection 1.04(d)(2).

 

  (A)    ¨ employees covered by a collective bargaining agreement, unless the
agreement requires the employees to be included under the Plan. (Do not choose
if Option 1.04(d)(1)(B) is selected above.)

 

  (B)    ¨ Highly Compensated Employees as defined in Subsection 2.01(cc) of the
Basic Plan Document.

 

  (C)    þ Leased Employees as defined in Subsection 2.01(gg) of the Basic Plan
Document.

 

  (D)    ¨ nonresident aliens who do not receive any earned income from the
Employer which constitutes United States source income.

 

  (E)    þ other:

Individuals who are classified as Interns or Project Employees by the Employer.
“Interns” or “Project Employees” means individuals who are employed for a
specific non-recurring assignment.

Note: The eligible group defined above must be a definitely determinable group
and cannot be subject to the discretion of the Employer. In addition, the design
of the classifications cannot be such that the only Non-Highly Compensated
Employees benefiting under the Plan are those with the lowest compensation
and/or the shortest periods of service and who may represent the minimum number
of such employees necessary to satisfy coverage under Code Section 410(b).

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

5



--------------------------------------------------------------------------------

  (i)    þ Notwithstanding this exclusion, any Employee who is excluded from
participation solely because he is in a group described below shall become an
Eligible Employee eligible to participate in the Plan on the Entry Date
coinciding with or immediately following the date on which he first satisfies
the following requirements: (I) he attains age 21 and (II) he completes at least
1,000 Hours of Service during an Eligibility Computation Period. This Subsection
1.04(d)(2)(E)(i) applies to the following excluded Employees (Must choose if an
exclusion in (E) above directly or indirectly imposes an age and/or service
requirement for participation, for example by excluding part-time or temporary
employees):

Individuals who are classified as Interns or Project Employees by the Employer.

Note: The Employer should exercise caution when excluding employees from
participation in the Plan. Exclusion of employees may adversely affect the
Plan’s satisfaction of the minimum coverage requirements, as provided in Code
Section 410(b).

 

  (e) Entry Date(s) - The Entry Dates shall be as indicated below with respect
to the applicable type(s) of contribution. (Complete the table below by checking
the appropriate boxes to indicate Entry Dates for the contributions listed.)

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

6



--------------------------------------------------------------------------------

     (1) Deferral Contributions, Employee Contributions, Qualified Nonelective
Employer Contributions         (2) Nonelective Employer Contributions        
(3) Matching Employer Contributions          (A)                                
  N/A - not applicable - type(s) of contribution not selected (B)      X        
X         X        Immediate upon meeting the eligibility requirements specified
in Subsections 1.04(a) and 1.04(b) (C)                                   the
first day of each Plan Year and the first day of the seventh month of each Plan
Year (D)                                   the first day of each Plan Year and
the first day of the fourth, seventh, and tenth months of each Plan Year (E)  
                                the first day of each month (F)                 
                 the first day of each Plan Year (Do not select if there is an
Eligibility Service requirement of more than six months in Subsection 1.04(b)
for the type(s) of contribution or if there is an age requirement of more than
20 1/2 in Subsection 1.04(a) for the type(s) of contribution.)

Note: If another plan is merged into the Plan, the Plan may provide on the Plan
Mergers Addendum that the effective date of the merger is also an Entry Date
with respect to certain Employees.

 

  (f) Date of Initial Participation - An Employee shall become a Participant
unless excluded by Subsection 1.04(d) above on the Entry Date coinciding with or
immediately following the date the Employee completes the service and age
requirement(s) in Subsections 1.04(a) and (b), if any, except (check one):

 

  (1)    þ no exceptions.

 

  (2)    ¨ Employees employed on                    (insert date) shall become
Participants on that date.

 

  (3)    ¨ Employees who meet the age and service requirement(s) of Subsections
1.04(a) and (b) on                    (insert date) shall become Participants on
that date.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

7



--------------------------------------------------------------------------------

1.05 COMPENSATION

Compensation for purposes of determining contributions shall be as defined in
Subsection 2.01(k) of the Basic Plan Document, modified as provided below.

 

  (a) Compensation Exclusions - Compensation shall exclude the item(s) selected
below.

 

  (1)    ¨ No exclusions.

 

  (2)    ¨ Overtime pay.

 

  (3)    ¨ Bonuses.

 

  (4)    ¨ Commissions.

 

  (5)    þ The value of restricted stock or of a qualified or a non-qualified
stock option granted to

an Employee by the Employer to the extent such value is includable in the
Employee’s taxable income.

 

  (6)    ¨ Severance pay received prior to termination of employment. (Severance
pay received following termination of

employment is always excluded for purposes of contributions.)

Note: If the Employer selects an option, other than (1) above, with respect to
Nonelective Employer Contributions, Compensation must be tested to show that it
meets the requirements of Code Section 414(s) or the allocations must be tested
to show that they meet the general test under regulations issued under Code
Section 401(a)(4). These exclusions shall not apply for purposes of the
“Top-Heavy” requirements in Section 15.03, for allocating safe harbor Matching
Employer Contributions if Subsection 1.1 1(a)(3) is selected, for allocating
safe harbor Nonelective Employer Contributions if Subsection 1.12(a)(3) is
selected, or for allocating non-safe harbor Nonelective Employer Contributions
if the Integrated Formula is elected in Subsection 1.12(b)(2).

 

  (b) Compensation for the First Year of Participation - Contributions for the
Plan Year in which an Employee first becomes a Participant shall be determined
based on the Employee’s Compensation as provided below. (Complete by checking
the appropriate boxes.)

 

  (1)      ¨ Compensation for the entire Plan Year. (Complete (A) below, if
applicable, with regard to the initial Plan Year of the Plan.)

 

  (A)    ¨ For purposes of determining the amount of Nonelective Employer
Contributions, other than 401 (k) Safe Harbor Nonelective Employer
Contributions, for all Employees who become Active Participants during the
initial Plan Year, Compensation for the 12-month period ending on the last day
of the initial Plan Year shall be used.

 

  (2)      þ Only Compensation for the portion of the Plan Year in which the
Employee is eligible to participate in the Plan. (Complete (A) below, if
applicable, with regard to the initial Plan Year of the Plan.)

 

  (A)    ¨ For purposes of determining the amount of Nonelective Employer
Contributions, other than 401 (k) Safe Harbor Nonelective Employer
Contributions, for those Employees who become Active Participants on the
Effective Date of the Plan, Compensation for the 12-month period ending on the
last day of the initial Plan Year shall be used. For all other Employees, only
Compensation for the period in which they are eligible shall be used.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

8



--------------------------------------------------------------------------------

1.06 TESTING RULES

 

  (a) ADP/ACP Present Testing Method - The testing method for purposes of
applying the “ADP” and “ACP” tests described in Sections 6.03 and 6.06 of the
Basic Plan Document shall be the (check one):

 

  (1)    þ Current Year Testing Method - The “ADP” or “ACP” of Highly
Compensated Employees for the Plan Year shall be compared to the “ADP” or “ACP”
of Non-Highly Compensated Employees for the same Plan Year. (Must choose if
Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or Option
1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective Employer
Contributions is checked.)

 

  (2)    ¨ Prior Year Testing Method - The “ADP” or “ACP” of Highly Compensated
Employees for the Plan Year shall be compared to the “ADP” or “ACP” of
Non-Highly Compensated Employees for the immediately preceding Plan Year. (Do
not choose if Option 1.10(a)(1), alternative allocation formula for Qualified
Nonelective Contributions.)

 

  (3)    ¨ Not applicable. (Only if Option 1.01(b)(3), Profit Sharing Only, is
checked and Option 1.08(a)(1), Future Employee Contributions, and Option
1.11(a), Matching Employer Contributions, are not checked or Option
1.04(d)(2)(B), excluding all Highly Compensated Employees from the eligible
class of Employees, is checked.)

Note: Restrictions apply on elections to change testing methods.

 

  (b) First Year Testing Method - If the first Plan Year that the Plan, other
than a successor plan, permits Deferral Contributions or provides for either
Employee or Matching Employer Contributions, occurs on or after the Effective
Date specified in Subsection 1.01(g), the “ADP” and/or “ACP” test for such first
Plan Year shall be applied using the actual “ADP” and/or “ACP” of Non-Highly
Compensated Employees for such first Plan Year, unless otherwise provided below.

 

  (1)    ¨ The “ADP” and/or “ACP” test for the first Plan Year that the Plan
permits Deferral Contributions or provides for either Employee or Matching
Employer Contributions shall be applied assuming a 3% “ADP” and/or “ACP” for
Non-Highly Compensated Employees. (Do not choose unless Plan uses prior year
testing method described in Subsection 1.06(a)(2).)

 

  (c) HCE Determinations:    Look Back Year - The look back year for purposes of
determining which Employees are Highly Compensated Employees shall be the
12-consecutive-month period preceding the Plan Year unless otherwise provided
below.

 

  (1)    ¨ Calendar Year Determination - The look back year shall be the
calendar year beginning within the preceding Plan Year. (Do not choose if the
Plan Year is the calendar year.)

 

  (d) HCE Determinations:    Top Paid Group Election - All Employees with
Compensation exceeding the dollar amount specified in Code
Section 414(q)(1)(B)(i) adjusted pursuant to Code Section 415(d) (e.g., $95,000
for “determination years” beginning in 2005 and “look-back years” beginning in
2004) shall be considered Highly Compensated Employees, unless Top Paid Group
Election below is checked.

 

  (1)    þ Top Paid Group Election - Employees with Compensation exceeding the
dollar amount specified in Code Section 414(q)(1)(B)(i) adjusted pursuant to
Code Section 415(d) (e.g., $95,000 for “determination years” beginning in 2005
and “look-back years” beginning in 2004) shall be considered Highly Compensated
Employees only if they are in the top paid group (the top 20% of Employees
ranked by Compensation).

Note: Plan provisions for Sections 1.06(c) and 1.06(d) must apply consistently
to all retirement plans of the Employer for determination years that begin with
or within the same calendar year (except that Option 1.06(c)(1), Calendar Year
Determination, shall not apply to calendar year plans).

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

9



--------------------------------------------------------------------------------

1.07 DEFERRAL CONTRIBUTIONS

 

  (a)    þ Deferral Contributions - Participants may elect to have a portion of
their Compensation contributed to the Plan on a before-tax basis pursuant to
Code Section 401(k). Pursuant to Subsection 5.03(a) of the Basic Plan Document,
if Catch-Up Contributions are selected below, the Plan’s deferral limit is 75%,
unless the Employer elects an alternative deferral limit in Subsection
1.07(a)(l)(A) below. If Catch-Up Contributions are selected below, and the
Employer has specified a percentage in Subsection 1.07(a)(l)(A) that is less
than 75%, a Participant eligible to make Catch-Up Contributions shall (subject
to the statutory limits in Treasury Regulation Section 1.414-l(v)(l)(i)) in any
event be permitted to contribute in excess of the specified deferral limit up to
100% of the Participant’s “effectively available Compensation” (i.e.,
Compensation available after other withholding), as required by Treasury
Regulation Section 1.414(v)-l(e)(l)(ii)(B).

 

  (1) Regular Contributions - The Employer shall make a Deferral Contribution in
accordance with Section 5.03 of the Basic Plan Document on behalf of each
Participant who has an executed salary reduction agreement in effect with the
Employer for the payroll period in question. Such Deferral Contribution shall
not exceed the deferral limit specified in Subsection 5.03(a) of the Basic Plan
Document or in Subsection 1.07(a)(l)(A) below, as applicable. Check and complete
the appropriate box(es), if any.

 

  (A)    þ The deferral limit is 50 % (must be a whole number multiple of one
percent) of Compensation. (Unless a different deferral limit is specified, the
deferral limit shall be 75%. If Option 1.07(a)(4), Catch-Up Contributions, is
selected below, complete only if deferral limit is other than 75%.)

 

  (B)    ¨ Instead of specifying a percentage of Compensation, a Participant’s
salary reduction agreement may specify a dollar amount to be contributed each
payroll period, provided such dollar amount does not exceed the maximum
percentage of Compensation specified in Subsection 5.03(a) of the Basic Plan
Document or in Subsection 1.07(a)(l)(A) above, as applicable.

 

  (C) A Participant may increase or decrease, on a prospective basis, his salary
reduction agreement percentage or, if Roth 401(k) Contributions are selected in
Subsection 1.07(a)(5) below, the portion of his Deferral Contributions
designated as Roth 401(k) Contributions (check one):

 

  (i) þ    as of the beginning of each payroll period.

 

  (ii) ¨    as of the first day of each month.

 

  (iii) ¨    as of each Entry Date. (Do not select if immediate entry is elected
with respect to Deferral

Contributions in Subsection 1.04(e).)

 

  (iv) ¨    as of the first day of each calendar quarter.

 

  (v) ¨    as of the first day of each Plan Year.

 

  (vi) ¨    other. (Specify, but must be at least once per Plan Year).

 

 

Note: Notwithstanding the Employer’s election hereunder, if Option 1.11 (a)(3),
401(k) Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k)
Safe Harbor Formula, with respect to Nonelective Employer Contributions is
checked, the Plan provides that an Active Participant may change his salary
reduction agreement percentage for the Plan Year within a reasonable period (not
fewer than 30 days) of receiving the notice described in Section 6.09 of the
Basic Plan Document.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

10



--------------------------------------------------------------------------------

  (D) A Participant may revoke, on a prospective basis, a salary reduction
agreement at any time upon proper notice to the Administrator but in such case
may not file a new salary reduction agreement until (check one):

 

  (i) þ    the beginning of the next payroll period.

 

  (ii) ¨    the first day of the next month.

 

  (iii) ¨    the next Entry Date. (Do not select if immediate entry is elected
with respect to Deferral

Contributions in Subsection 1.04(e).)

  (iv) ¨    as of the first day of each calendar quarter.

 

  (v) ¨    as of the first day of each Plan Year.

 

  (vi) ¨    other. (Specify, but must be at least once per Plan Year).

 

 

 

 

  (2)      ¨ Additional Deferral Contributions - The Employer shall allow a
Participant upon proper notice and approval to enter into a special salary
reduction agreement to make additional Deferral Contributions in an amount up to
100% of their effectively available Compensation for the payroll period(s)
designated by the Employer.

 

  (3)      þ Bonus Contributions - The Employer shall allow a Participant upon
proper notice and approval to enter into a special salary reduction agreement to
make Deferral Contributions in an amount up to 100% of any Employer paid cash
bonuses designated by the Employer on a uniform and nondiscriminatory basis that
are made for such Participants during the Plan Year. The Compensation definition
elected by the Employer in Subsection 1.05(a) must include bonuses if bonus
contributions are permitted. Unless a Participant has entered into a special
salary reduction agreement with respect to bonuses, the percentage deferred from
any Employer paid cash bonus shall be (check (A) or (B) below):

 

  (A)    ¨ Zero.

 

  (B)    þ The same percentage elected by the Participant for his regular
contributions in accordance with Subsection 1.07(a)(1) above or deemed to have
been elected by the Participant in accordance with Option 1.07(a)(6) below.

Note: A Participant’s contributions under Subsection 1.07(a)(2) and/or (3) may
not cause the Participant to exceed the percentage limit specified by the
Employer in Subsection 1.07(a)(1)(A) for the full Plan Year. If the
Administrator anticipates that the Plan will not satisfy the “ADP” and/or “ACP”
test for the year, the Administrator may reduce the rate of Deferral
Contributions of Participants who are Highly Compensated Employees to an amount
objectively determined by the Administrator to be necessary to satisfy the “ADP”
and/or “ACP” test.

 

  (4)      þ Catch-Up Contributions - The following Participants who have
attained or are expected to attain age 50 before the close of the calendar year
will be permitted to make Catch-Up Contributions to the Plan, as described in
Subsection 5.03(a) of the Basic Plan Document:

 

  (A)    þ All such Participants.

 

  (B)    ¨ All such Participants except those covered by a collective-bargaining
agreement under which retirement

benefits were a subject of good faith bargaining unless the bargaining agreement
specifically provides for Catch-Up Contributions to be made on behalf of such
Participants.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

11



--------------------------------------------------------------------------------

Note: The Employer must not select Option 1.07(a)(4) above unless all
“applicable plans” (except any plan that is qualified under Puerto Rican law or
that covers only employees who are covered by a collective bargaining agreement
under which retirement benefits were a subject of good faith bargaining)
maintained by the Employer and by any other employer that is treated as a single
employer with the Employer under Code Section 414(b), (c), (m), or (o) also
permit Catch-Up Contributions in the same dollar amount. An “applicable plan” is
any 401(k) plan or any SIMPLE IRA plan, SEP, plan or contract that meets the
requirements of Code Section 403(b), or Code Section 457 eligible governmental
plan that provides for elective deferrals.

 

  (5)      þ Roth 401(k) Contributions. Participants shall be permitted to
irrevocably designate pursuant to Subsection 5.03(b) of the Basic Plan Document
that a portion or all of the Deferral Contributions made under this Subsection
1.07(a) are Roth 401(k) Contributions that are includable in the Participant’s
gross income at the time deferred.

 

  (6)      ¨ Automatic Enrollment Contributions. Beginning on the effective date
of this paragraph (6) (the “Automatic Enrollment Effective Date”) and subject to
the remainder of this paragraph (6), unless an Eligible Employee affirmatively
elects otherwise, his Compensation will be reduced by             % (the
“Automatic Enrollment Rate”), such percentage to be increased in accordance with
Option 1.07(b) (if applicable), for each payroll period in which he is an Active
Participant, beginning as indicated in Subsection 1.07(a)(6)(A) below, and the
Employer will make a pre-tax Deferral Contribution in such amount on the
Participant’s behalf in accordance with the provisions of Subsection 5.03(c) of
the Basic Plan Document (an “Automatic Enrollment Contribution”).

 

  (A) With respect to an affected Participant, Automatic Enrollment
Contributions will begin as soon as administratively feasible on or after (check
one):

 

  (i)     ¨ The Participant’s Entry Date.

 

  (ii)    ¨                  (minimum of 30) days following the Participant’s
date of hire, but no sooner than the Participant’s Entry Date.

Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf. If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the provisions of this paragraph (6), and Option 1.07(b) if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(l)(C) or (D). Automatic Enrollment
Contributions shall be made only on behalf of Active Participants who are first
hired by the Employer on or after the Automatic Enrollment Effective Date and do
not have a Reemployment Commencement Date, unless otherwise provided below.

 

  (B)    ¨ Additionally, unless such affected Participant affirmatively elects
otherwise within the reasonable period established by the Plan Administrator,
Automatic Enrollment Contributions will be made with respect to the Employees
described below. (Check all that apply.)

 

  (i)    ¨ Inclusion of Previously Hired Employees. On the later of the date
specified in Subsection 1.07(a)(6)(A) with regard to such Eligible Employee or
as soon as administratively feasible on or after the 30th day following the
Notification Date specified in Subsection 1.07(a)(6)(B)(i)(I) below, Automatic
Enrollment Contributions will begin for the following Eligible Employees who
were hired before the Automatic Enrollment Effective Date and have not had a

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

12



--------------------------------------------------------------------------------

Reemployment Commencement Date. (Complete (I), check (II) or (III), and complete
(IV), if applicable.)

 

  (I) Notification Date:                     . (Date must be on or after the
Automatic Enrollment Effective Date.)

 

  (II)      ¨ Unless otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV) below,
all such Employees who have never had a Deferral Contribution election in place.

 

  (III)    ¨ Unless otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV) below,
all such Employees who have never had a Deferral Contribution election in place
and were hired by the Employer before the Automatic Enrollment Effective Date,
but on or after the following date:             .

 

  (IV)    ¨ In addition to the group of Employees elected in Subsection
1.07(a)(6)(B)(i)(II) or (III) above, any Employee described in Subsection
1.07(a)(6)(B)(i)(II) or (III) above, as applicable, even if he has had a
Deferral Contribution election in place previously, provided he is not suspended
from making Deferral Contributions pursuant to the Plan and has a deferral rate
of zero on the Notification Date.

 

  (ii)      ¨ Inclusion of Rehired Employees. Unless otherwise stated herein,
each Eligible Employee having a Reemployment Commencement Date on the date
indicated in Subsection 1.07(a)(6)(A) above. If Subsection 1.07(a)(6)(B)(i)(III)
is selected, only such Employees with a Reemployment Commencement on or after
the date specified in Subsection 1.07(a)(6)(B)(i)(III) will be automatically
enrolled. If Subsection 1.07(a)(6)(B)(i) is not selected, only such Employees
with a Reemployment Commencement on or after the Automatic Enrollment Effective
Date will be automatically enrolled. If Subsection 1.07(a)(6)(A)(ii) has been
elected above, for purposes of Subsection 1.07(a)(6)(A) only, such Employee’s
Reemployment Commencement Date will be treated as his date of hire.

 

  (b)    ¨ Automatic Deferral Increase: (Choose only if Automatic Enrollment
Contributions are selected in Option 1.07(a)(6) above) - Unless an Eligible
Employee affirmatively elects otherwise after receiving appropriate notice,
Deferral Contributions for each Active Participant having Automatic Enrollment
Contributions made on his behalf shall be increased annually by the whole
percentage of Compensation stated in Subsection 1.07(b)(1) below until the
deferral percentage stated in Subsection 1.07(a)(1) is reached (except that the
increase will be limited to only the percentage needed to reach the limit stated
in Subsection 1.07(a)(1), if applying the percentage in Subsection 1.07(b)(1)
would exceed the limit stated in Subsection 1.07(a)(1)), unless the Employer has
elected a lower percentage limit in Subsection 1.07(b)(2) below.

 

  (1) Increase by             % (not to exceed 10%) of Compensation. Such
increased Deferral Contributions shall be pre-tax Deferral Contributions.

 

  (2)    ¨ Limited to                     % of Compensation (not to exceed the
percentage indicated in Subsection 1.07(a)(1)).

 

  (3) Notwithstanding the above, the automatic deferral increase shall not apply
to a Participant within the first six months following the date upon which
Automatic Enrollment Contributions begin for such Participant.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

13



--------------------------------------------------------------------------------

1.08    EMPLOYEE CONTRIBUTIONS (AFTER-TAX CONTRIBUTIONS)

 

  (a)    ¨ Future Employee Contributions - Participants may make voluntary,
non-deductible, after-tax Employee Contributions pursuant to Section 5.04 of the
Basic Plan Document. The Employee Contribution made on behalf of an Active
Participant each payroll period shall not exceed the contribution limit
specified in Subsection 1.08(a)(1) below.

 

  (1) The contribution limit is             % (must be a whole number multiple
of one percent) of Compensation.

 

  (2)       ¨ Instead of specifying a percentage of Compensation, a Participant
may specify a dollar amount to be contributed each payroll period, provided such
dollar amount does not exceed the maximum percentage of Compensation specified
in Subsection 1.08(a)(1) above.

 

  (b)    ¨ Frozen Employee Contributions - Participants may not currently make
after-tax Employee Contributions to the Plan, but the Employer does maintain
frozen Employee Contributions Accounts.

 

1.09    ROLLOVER CONTRIBUTIONS

 

  (a)    þ Rollover Contributions - Employees may roll over eligible amounts
from other qualified plans to the Plan subject to the additional following
requirements:

 

  (1)       þ The Plan will not accept rollovers of after-tax employee
contributions.

 

  (2)       ¨ The Plan will not accept rollovers of designated Roth
contributions. (Must be selected if Roth 401(k) Contributions are not elected in
Subsection 1.07(a)(5).)

 

1.10    QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS

 

  (a) Qualified Nonelective Employer Contributions – If any of the following
Options is checked: 1.07(a), Deferral Contributions, 1.08(a)(1), Future Employee
Contributions, or 1.11(a), Matching Employer Contributions, the Employer may
contribute an amount which it designates as a Qualified Nonelective Employer
Contribution to be included in the “ADP” or “ACP” test. Unless otherwise
provided below, Qualified Nonelective Employer Contributions shall be allocated
to all Participants who were eligible to participate in the Plan at any time
during the Plan Year and are Non-Highly Compensated Employees in the ratio which
each such Participant’s “testing compensation”, as defined in Subsection 6.01(r)
of the Basic Plan Document, for the Plan Year bears to the total of all such
Participants’ “testing compensation” for the Plan Year.

 

  (1)  ¨ Qualified Nonelective Employer Contributions shall be allocated only
among those Participants who are Non-Highly Compensated Employees and are
designated by the Employer as eligible to receive a Qualified Nonelective
Employer Contribution for the Plan Year. The amount of the Qualified Nonelective
Employer Contribution allocated to each such Participant shall be as designated
by the Employer, but not in excess of the “regulatory maximum.” The “regulatory
maximum” means 5% (10% for Qualified Nonelective Contributions made in
connection with the Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act) of the “testing compensation” for such Participant for the Plan
Year. The “regulatory maximum” shall apply separately with respect to Qualified
Nonelective Contributions to be included in the “ADP” test and Qualified
Nonelective Contributions to be included in the “ACP” test. (Cannot be selected
if the Employer has elected prior year testing in Subsection 1.06(a)(2).)

 

1.11    MATCHING EMPLOYER CONTRIBUTIONS

 

  (a)    þ Matching Employer Contributions - The Employer shall make Matching
Employer Contributions on behalf of each of its “eligible” Participants as
provided in this Section 1.11. For purposes of this

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

14



--------------------------------------------------------------------------------

Section 1.11, an “eligible” Participant means any Participant who is an Active
Participant during the Contribution Period and who satisfies the requirements of
Subsection 1.11(e) or Section 1.13. (Check one):

 

  (1)    þ Non-Discretionary Matching Employer Contributions - The Employer
shall make a Matching Employer Contribution on behalf of each “eligible”
Participant in an amount equal to the following percentage of the eligible
contributions made by the “eligible” Participant during the Contribution Period
(complete all that apply):

 

  (A)    þ Flat Percentage Match:

 

  (i) 50% to all “eligible” Participants.

 

  (B)    ¨ Tiered Match:             % of the first             % of the
“eligible” Participant’s Compensation contributed to the Plan,

 

                 % of the next             % of the “eligible” Participant’s
Compensation contributed to the Plan,

 

                 % of the next             % of the “eligible” Participant’s
Compensation contributed to the Plan.

Note: The group of “eligible” Participants benefiting under each match rate must
satisfy the nondiscriminatory coverage requirements of Code Section 410(b).

 

  (C)    þ Limit on Non-Discretionary Matching Employer Contributions (check the
appropriate box(es)):

 

  (i)     þ Contributions in excess of 4% of the “eligible” Participant’s
Compensation for the Contribution Period shall not be considered for
non-discretionary Matching Employer Contributions.

Note: If the Employer elected a percentage limit in (i) above and requested the
Trustee to account separately for matched and unmatched Deferral and/or Employee
Contributions made to the Plan, the non-discretionary Matching Employer
Contributions allocated to each “eligible” Participant must be computed, and the
percentage limit applied, based upon each payroll period.

 

  (ii)    ¨ Matching Employer Contributions for each “eligible” Participant for
each Plan Year shall be limited to $            .

 

  (2)    ¨ Discretionary Matching Employer Contributions - The Employer may make
a discretionary Matching Employer Contribution on behalf of each “eligible”
Participant in accordance with Section 5.08 of the Basic Plan Document in an
amount equal to a percentage of the eligible contributions made by each
“eligible” Participant during the Contribution Period. Discretionary Matching
Employer Contributions may be limited to match only contributions up to a
specified percentage of Compensation or limit the amount of the match to a
specified dollar amount.

Note: If the Matching Employer Contribution made in accordance with this
Subsection 1.11(a)(2) matches different percentages of contributions for
different groups of “eligible” Participants, it may need to be tested to show
that it meets the requirements of Code Section 401(a)(4), nondiscrimination in
benefits, rights, and features.

 

  (A)    ¨ 4% Limitation on Discretionary Matching Employer Contributions for
Deemed Satisfaction of “ACP” Test - In no event may the dollar amount of the
discretionary Matching Employer Contribution made on an “eligible” Participant’s
behalf for the Plan Year exceed 4% of the “eligible” Participant’s Compensation
for the Plan Year. (Only if Option 1.12(a)(3), 401(k) Safe Harbor Formula, with
respect to Nonelective Employer Contributions is checked.)

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

15



--------------------------------------------------------------------------------

  (3)    ¨ 401(k) Safe Harbor Matching Employer Contributions - If the Employer
elects one of the safe harbor formula Options provided in the 401(k) Safe Harbor
Matching Employer Contributions Addendum to the Adoption Agreement and provides
written notice each Plan Year to all Active Participants of their rights and
obligations under the Plan, the Plan shall be deemed to satisfy the “ADP” test
and, under certain circumstances, the “ACP” test. (Only if Option 1.07(a),
Deferral Contributions is checked.)

 

  (b)    ¨ Additional Matching Employer Contributions - The Employer may at Plan
Year end make an additional Matching Employer Contribution on behalf of each
“eligible” Participant in an amount equal to a percentage of the eligible
contributions made by each “eligible” Participant during the Plan Year. (Only if
Option 1.11(a)(1) or (3) is checked.) The additional Matching Employer
Contribution may be limited to match only contributions up to a specified
percentage of Compensation or limit the amount of the match to a specified
dollar amount.

Note: If the additional Matching Employer Contribution made in accordance with
this Subsection 1.11(b) matches different percentages of contributions for
different groups of “eligible” Participants, it may need to be tested to show
that it meets the requirements of Code Section 401(a)(4), nondiscrimination in
benefits, rights, and features.

 

     (1)    ¨ 4% Limitation on additional Matching Employer Contributions for
Deemed Satisfaction of “ACP” Test - In no event may the dollar amount of the
additional Matching Employer Contribution made on an “eligible” Participant’s
behalf for the Plan Year exceed 4% of the “eligible” Participant’s Compensation
for the Plan Year. (Only if Option 1.11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, with
respect to Nonelective Employer Contributions is checked.)

Note: If the Employer elected Option l.11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, above and wants to be deemed to have satisfied the “ADP”
test, the additional Matching Employer Contribution must meet the requirements
of Section 6.09 of the Basic Plan Document. In addition to the foregoing
requirements, if the Employer elected Option 1.11 (a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and wants to be
deemed to have satisfied the “ACP” test with respect to Matching Employer
Contributions for the Plan Year, the eligible contributions matched may not
exceed the limitations in Section 6.10 of the Basic Plan Document.

 

  (c) Contributions Matched - The Employer matches the following contributions
(check appropriate box(es)):

 

  (1) Deferral Contributions - Deferral Contributions made to the Plan are
matched at the rate specified in this Section 1.11. Catch-Up Contributions are
not matched unless the Employer elects Option 1.11(c)(1)(A) below.

 

  (A)    þ Catch-Up Contributions made to the Plan pursuant to Subsection
1.07(a)(4) are matched at the rates specified in this Section 1.11.

Note: Notwithstanding the above, if the Employer elected Option l.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, Deferral Contributions shall
be matched at the rate specified in the 401(k) Safe Harbor Matching Employer
Contributions Addendum to the Adoption Agreement without regard to whether they
are Catch-Up Contributions.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

16



--------------------------------------------------------------------------------

  (d) Contribution Period for Matching Employer Contributions - The Contribution
Period for purposes of calculating the amount of Matching Employer Contributions
is:

 

  (1)    ¨ each calendar month.

 

  (2)    ¨ each Plan Year quarter.

 

  (3)    ¨ each Plan Year.

 

  (4)    þ each payroll period.

The Contribution Period for additional Matching Employer Contributions described
in Subsection 1.11(b) is the Plan Year.

Note: If Matching Employer Contributions are made more frequently than for the
Contribution Period selected above, the Employer must calculate the Matching
Employer Contribution required with respect to the full Contribution Period,
taking into account the “eligible” Participant’s contributions and Compensation
for the full Contribution Period, and contribute any additional Matching
Employer Contributions necessary to “true up” the Matching Employer Contribution
so that the full Matching Employer Contribution is made for the Contribution
Period.

 

  (e) Continuing Eligibility Requirement(s) - A Participant who is an Active
Participant during a Contribution Period and makes eligible contributions during
the Contribution Period shall only be entitled to receive Matching Employer
Contributions under Section 1.11 for that Contribution Period if the Participant
satisfies the following requirement(s) (Check the appropriate box(es). Options
(3) and (4) may not be elected together; Option (5) may not be elected with
Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may not be elected
with respect to Matching Employer Contributions if Option 1.11 (a)(3), 401(k)
Safe Harbor Matching Employer Contributions, is checked or if Option 1.12(a)(3),
401(k) Safe Harbor Formula, with respect to Nonelective Employer Contributions
is checked and the Employer intends to satisfy the Code Section 401(m)(11) safe
harbor with respect to Matching Employer Contributions):

 

  (1)    ¨ No requirements.

 

  (2)    þ Is employed by the Employer or a Related Employer on the last day of
the Contribution Period.

 

  (3)    ¨ Earns at least 501 Hours of Service during the Plan Year. (Only if
the Contribution Period is the Plan Year.)

 

  (4)    ¨ Earns at least              (not to exceed 1,000) Hours of Service
during the Plan Year. (Only if the Contribution Period is the Plan Year.)

 

  (5)    ¨ Either earns at least 501 Hours of Service during the Plan Year or is
employed by the Employer or a Related Employer on the last day of the Plan Year.
(Only if the Contribution Period is the Plan Year.)

 

  (6)    ¨ Is not a Highly Compensated Employee for the Plan Year.

 

  (7)    ¨ Is not a partner or a member of the Employer, if the Employer is a
partnership or an entity taxed as a partnership.

 

  (8)    ¨ Special continuing eligibility requirement(s) for additional Matching
Employer Contributions. (Only if Option 1.11(b), Additional Matching Employer
Contributions, is checked.)

 

  (A) The continuing eligibility requirement(s) for additional Matching Employer
Contributions is/are:              (Fill in number of applicable eligibility
requirement(s) from above. Options (2), (3), (4), (5), and (7) may not be
elected with respect to additional Matching Employer Contributions if Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, is checked or if
Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective
Employer Contributions is checked and the Employer intends to satisfy the Code
Section 401(m)(11) safe harbor with respect to Matching Employer Contributions.)

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

17



--------------------------------------------------------------------------------

Note: If Option (2), (3), (4), or (5) is adopted during a Contribution Period,
such Option shall not become effective until the first day of the next
Contribution Period. Matching Employer Contributions attributable to the
Contribution Period that are funded during the Contribution Period shall not be
subject to the eligibility requirements of Option (2), (3), (4), or (5). If
Option (2), (3), (4), (5), or (7) is elected with respect to any Matching
Employer Contributions and if Option 1.12(a)(3), 401(k) Safe Harbor Formula, is
also elected, the Plan will not be deemed to satisfy the “ACP” test in
accordance with Section 6.10 of the Basic Plan Document and will have to pass
the “ACP” test each year.

 

  (f)    þ Qualified Matching Employer Contributions - Prior to making any
Matching Employer Contribution hereunder (other than a 401(k) Safe Harbor
Matching Employer Contribution), the Employer may designate all or a portion of
such Matching Employer Contribution as a Qualified Matching Employer
Contribution that may be used to satisfy the “ADP” test on Deferral
Contributions and excluded in applying the “ACP” test on Employee and Matching
Employer Contributions. Unless the additional eligibility requirement is
selected below, Qualified Matching Employer Contributions shall be allocated to
all Participants who were Active Participants during the Contribution Period and
who meet the continuing eligibility requirement(s) described in Subsection 1.11
(e) above for the type of Matching Employer Contribution being characterized as
a Qualified Matching Employer Contribution.

 

  (1)    þ To receive an allocation of Qualified Matching Employer Contributions
a Participant must also be a Non-Highly Compensated Employee for the Plan Year.

Note: Qualified Matching Employer Contributions may not be excluded in applying
the “ACP” test for a Plan Year if the Employer elected Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe
Harbor Formula, with respect to Nonelective Employer Contributions, and the
“ADP” test is deemed satisfied under Section 6.09 of the Basic Plan Document for
such Plan Year.

 

1.12    NONELECTIVE  EMPLOYER CONTRIBUTIONS

If (a) or (b) is elected below, the Employer may make Nonelective Employer
Contributions on behalf of each of its “eligible” Participants in accordance
with the provisions of this Section 1.12. For purposes of this Section 1.12, an
“eligible” Participant means a Participant who is an Active Participant during
the Contribution Period and who satisfies the requirements of Subsection 1.12(d)
or Section 1.13.

Note: An Employer may elect both a fixed formula and a discretionary formula. If
both are selected, the discretionary formula shall be treated as an additional
Nonelective Employer Contribution and allocated separately in accordance with
the allocation formula selected by the Employer.

 

  (a)    ¨    Fixed Formula (check one or more):

 

  (1)    ¨ Fixed Percentage Employer Contribution - For each Contribution
Period, the Employer shall contribute for each “eligible” Participant a
percentage of such “eligible” Participant’s Compensation equal to:

 

  (A)             % (not to exceed 25%) to all “eligible” Participants.

 

     Note: The allocation formula in Option 1.12(a)(1)(A) above generally
satisfies a design-based safe harbor pursuant to the regulations under Code
Section 401(a)(4).

 

  (2)    ¨ Fixed Flat Dollar Employer Contribution - The Employer shall
contribute for each “eligible” Participant an amount equal to:

 

  (A) $             to all “eligible” Participants. (Complete (i) below).

 

  (i) The contribution amount is based on an “eligible” Participant’s service
for the following period (check one of the following):

 

  (I)         ¨     Each paid hour.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

18



--------------------------------------------------------------------------------

  (II)        ¨     Each Plan Year.

 

  (III)       ¨     Other:                                      
                                                         (must be a period
within the Plan Year that does not exceed one week and is uniform with respect
to all “eligible” Participants).

Note: The allocation formula in Option 1.12(a)(2)(A) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code
Section 401(a)(4).

 

  (3)    ¨ 401(k) Safe Harbor Formula - The Nonelective Employer Contribution
specified in the 401(k) Safe Harbor Nonelective Employer Contributions Addendum
is intended to satisfy the safe harbor contribution requirements under Sections
401(k) and 401(m) of the Code such that the “ADP” test (and, under certain
circumstances, the “ACP” test) is deemed satisfied. Please complete the 401(k)
Safe Harbor Nonelective Employer Contributions Addendum to the Adoption
Agreement. (Choose only if Option 1.07(a), Deferral Contributions is checked.)

 

  (b)    þ Discretionary Formula - The Employer may decide each Contribution
Period whether to make a discretionary Nonelective Employer Contribution on
behalf of “eligible” Participants in accordance with Section 5.10 of the Basic
Plan Document.

 

  (1)    þ Non-Integrated Allocation Formula - In the ratio that each “eligible”
Participant’s Compensation bears to the total Compensation paid to all
“eligible” Participants for the Contribution Period.

 

  (2)    ¨ Integrated Allocation Formula - As (1) a percentage of each
“eligible” Participant’s Compensation plus (2) a percentage of each “eligible”
Participant’s Compensation in excess of the “integration level” as defined
below. The percentage of Compensation in excess of the “integration level” shall
be equal to the lesser of the percentage of the “eligible” Participant’s
Compensation allocated under (1) above or the “permitted disparity limit” as
defined below.

Note: An Employer that has elected Option 1.12(a)(3), 401(k) Safe Harbor
Formula, may not take Nonelective Employer Contributions made to satisfy the
401(k) safe harbor into account in applying the integrated allocation formula
described above.

 

  (A) “Integration level” means the Social Security taxable wage base for the
Plan Year, unless the Employer elects a lesser amount in (i) or (ii) below.

 

  (i)             % (not to exceed 100%) of the Social Security taxable wage
base for the Plan Year, or

 

  (ii) $             (not to exceed the Social Security taxable wage base).

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

19



--------------------------------------------------------------------------------

“Permitted disparity limit” means the percentage provided by the following
table:

 

The “Integration Level”

is     % of the

Taxable Wage Base

   The “Permitted
Disparity
Limit” is

20% or less

   5.7%

More than 20%, but not more than 80%

   4.3%

More than 80%, but less than 100%

   5.4%

100%

   5.7%

Note: An Employer who maintains any other plan that provides for Social Security
Integration (permitted disparity) may not elect Option 1.12(b)(2).

 

  (c) Contribution Period for Nonelective Employer Contributions - The
Contribution Period for purposes of calculating the amount of Nonelective
Employer Contributions is the Plan Year, unless the Employer elects another
Contribution Period below. Regardless of any selection made below, the
Contribution Period for 401(k) Safe Harbor Nonelective Employer Contributions
under Option 1.12(a)(3) or Nonelective Employer Contributions allocated under an
integrated formula selected under Option 1.12(b)(2) is the Plan Year.

 

  (1)    ¨ each calendar month.

 

  (2)    ¨ each Plan Year quarter.

 

  (3)    ¨ each payroll period.

Note: If Nonelective Employer Contributions are made more frequently than for
the Contribution Period selected above, the Employer must calculate the
Nonelective Employer Contribution required with respect to the full Contribution
Period, taking into account the “eligible” Participant’s Compensation for the
full Contribution Period, and contribute any additional Nonelective Employer
Contributions necessary to “true up” the Nonelective Employer Contribution so
that the full Nonelective Employer Contribution is made for the Contribution
Period.

 

  (d) Continuing Eligibility Requirement(s) - A Participant shall only be
entitled to receive Nonelective Employer Contributions for a Plan Year under
this Section 1.12 if the Participant is an Active Participant during the Plan
Year and satisfies the following requirement(s) (Check the appropriate box(es) -
Options (3) and (4) may not be elected together; Option (5) may not be elected
with Option (2), (3), or (4); Options(2), (3), (4), (5), and (7) may not be
elected with respect to Nonelective Employer Contributions under the fixed
formula if Option 1.12(a)(3), 401(k) Safe Harbor Formula, is checked):

 

  (1)    ¨ No requirements.

 

  (2)    þ Is employed by the Employer or a Related Employer on the last day of
the Contribution Period.

 

  (3)    ¨ Earns at least 501 Hours of Service during the Plan Year. (Only if
the Contribution Period is the Plan Year.)

 

  (4)    ¨ Earns at least              (not to exceed 1,000) Hours of Service
during the Plan Year. (Only if the Contribution Period is the Plan Year.)

 

  (5)    ¨ Either earns at least 501 Hours of Service during the Plan Year or is
employed by the Employer or a Related Employer on the last day of the Plan Year.
(Only if the Contribution Period is the Plan Year.)

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

20



--------------------------------------------------------------------------------

  (6)    ¨ Is not a Highly Compensated Employee for the Plan Year.

 

  (7)    ¨ Is not a partner or a member of the Employer, if the Employer is a
partnership or an entity taxed as a partnership.

 

  (8)    ¨ Special continuing eligibility requirement(s) for discretionary
Nonelective Employer Contributions. (Only if both Options 1.12(a) and (b) are
checked.)

 

  (A) The continuing eligibility requirement(s) for discretionary Nonelective
Employer Contributions is/are:             (Fill in number of applicable
eligibility requirement(s) from above.)

Note: If Option (2) (3), (4), or (5) is adopted during a Contribution Period,
such Option shall not become effective until the first day of the next
Contribution Period. Nonelective Employer Contributions attributable to the
Contribution Period that are funded during the Contribution Period shall not be
subject to the eligibility requirements of Option (2), (3), (4), or (5).

 

1.13 EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS

 

  þ Death, Disability, and Retirement Exceptions - All Participants who become
disabled, as defined in Section 1.15, retire, as provided in Subsection 1.14(a),
(b), or (c), or die are exempted from any last day or Hours of Service
requirement.

 

1.14 RETIREMENT

 

  (a) The Normal Retirement Age under the Plan is (check one):

 

  (1)    þ age 65.

 

  (2)    ¨ age              (specify between 55 and 64).

 

  (3)    ¨ later of age              (not to exceed 65) or the              (not
to exceed 5th) anniversary of the Participant’s Employment Commencement Date.

 

  (b)    ¨     The Early Retirement Age is the date the Participant attains age
             (specify 55 or greater) and completes              years of Vesting
Service.

Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they reach Early Retirement Age shall be 100%
vested in their Accounts under the Plan.

 

  (c) þ    A Participant who becomes disabled, as defined in Section 1.15, is
eligible for disability retirement.

Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they become disabled shall be 100% vested in
their Accounts under the Plan. Pursuant to Section 11.03 of the Basic Plan
Document, a Participant is not considered to be disabled until he terminates his
employment with the Employer.

 

1.15 DEFINITION OF DISABLED

A Participant is disabled if he/she meets any of the requirements selected below
(check the appropriate box(es)):

 

  (a) ¨    The Participant satisfies the requirements for benefits under the
Employer’s long-term disability plan.

 

  (b) þ    The Participant satisfies the requirements for Social Security
disability benefits.

 

  (c) þ    The Participant is determined to be disabled by a physician approved
by the Employer.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

21



--------------------------------------------------------------------------------

1.16 VESTING

A Participant’s vested interest in Matching Employer Contributions and/or
Nonelective Employer Contributions, other than 401(k) Safe Harbor Matching
Employer and/or 401(k) Safe Harbor Nonelective Employer Contributions elected in
Subsection 1.11(a)(3) or 1.12(a)(3), shall be based upon his years of Vesting
Service and the schedule selected in Subsection 1.16(c) below, except as
provided in Subsection 1.16(d) or (e) below and the Vesting Schedule Addendum to
the Adoption Agreement or as provided in Subsection 1.22(c).

 

  (a) When years of Vesting Service are determined, the elapsed time method
shall be used.

 

  (b)    ¨ Years of Vesting Service shall exclude service prior to the Plan’s
original Effective Date as listed in Subsection 1.01(g)(1) or Subsection
1.01(g)(2), as applicable.

 

  (c) Vesting Schedule(s)

 

(1)    Nonelective Employer

        Contributions(check one):

  

(2) Matching Employer Contributions

            (check one):

 

(A)

   ¨      N/A - No Nonelective Employer Contributions other than 401(k) Safe
Harbor Nonelective Employer Contributions       (A )    ¨      N/A - No Matching
Employer Contributions other than 401(k) Safe Harbor Matching Employer
Contributions  

(B)

   ¨      100% Vesting immediately       (B )    ¨      100% Vesting immediately
 

(C)

   ¨      3 year cliff (see C below)       (C )    ¨      3 year cliff (see C
below)  

(D)

   ¨      6 year graduated (see D below)       (D )    ¨      6 year graduated
(see D below)  

(E)

   þ      Other vesting (complete E1 below)       (E )    þ      Other vesting
(complete E2 below)

 

Years of Vesting

Service

  Applicable Vesting Schedule(s)     C   D   El   E2

0

  0%   0%   0.00%   0.00%

1

  0%   0%   33.00%   33.00%

2

  0%   20%   66.00%   66.00%

3

  100%   40%   100.00%   100.00%

4

  100%   60%   100.00%   100.00%

5

  100%   80%   100.00%   100.00%

6 or more

  100%   100%   100.00%   100%

Note: A schedule elected under E1 or E2 above must be at least as favorable as
one of the schedules in C or D above.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

22



--------------------------------------------------------------------------------

Note: If the vesting schedule is amended and a Participant’s vested interest
calculated using the amended vesting schedule is less in any year than the
Participant’s vested interest calculated under the Plan’s vesting schedule in
effect immediately before the amendment, the amended vesting schedule shall
apply only to Employees hired on or after the effective date of the amendment.
Please select paragraph (e) below and complete Section (b) of the Vesting
Schedule Addendum to the Adoption Agreement describing the vesting schedule in
effect for Employees hired before the effective date of the amendment.

Note: If the vesting schedule is amended, the amended vesting schedule shall
apply only to Participants who are Active Participants on or after the effective
date of the amendment not subject to the prior vesting schedule as provided in
the preceding Note. Participants who are not Active Participants on or after
that date shall be subject to the prior vesting schedule. Please select
paragraph (e) below and complete Section (b) of the Vesting Schedule Addendum to
the Adoption Agreement describing the prior vesting schedule.

 

  (d)    ¨ A less favorable vesting schedule than the vesting schedule selected
in 1.16(c)(2) above applies to Matching Employer Contributions made for Plan
Years beginning before the EGTRRA effective date. Please complete Section (a) of
the Vesting Schedule Addendum to the Adoption Agreement.

 

  (e)    ¨ A vesting schedule or schedules different from the vesting
schedule(s) selected above applies to certain Participants. Please complete
Section (b) of the Vesting Schedule Addendum to the Adoption Agreement.

 

  (f) Application of Forfeitures - If a Participant forfeits any portion of his
non-vested Account balance as provided in Section 6.02, 6.04, 6.07, or 11.08 of
the Basic Plan Document, any portion of such forfeitures not used to pay Plan
administrative expenses in accordance with Section 11.09 of the Basic Plan
Document shall be applied to reduce Employer Contributions unless otherwise
specified below:

 

  (1)    ¨ Forfeitures attributable to the following contributions shall be
allocated among the Accounts of eligible Participants otherwise eligible to
receive an allocation of Nonelective Employer Contributions pursuant to
Section 1.12 in the manner described in Section 1.12(b)(l) (regardless of
whether the Employer has selected Option 1.12(b)(1)).

 

  (A)    ¨ Matching Employer Contributions.

 

  (B)    ¨ Nonelective Employer Contributions.

 

1.17 PREDECESSOR EMPLOYER SERVICE

 

  (a)    þ For the following purposes, the following entities shall be treated
as predecessor employers:

 

  (1)    þ Eligibility Service, as described in Subsection 1.04(b), shall
include service with the following predecessor employer(s):

X-Ceptor

 

  (2)    þ Vesting Service, as described in Subsection 1.16(a), shall include
service with the following predecessor employer(s):

X-Ceptor

 

1.18 PARTICIPANT LOANS

 

  (a)    þ Participant loans are allowed in accordance with Article 9 and loan
procedures outlined in the Service Agreement.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

23



--------------------------------------------------------------------------------

1.19 IN-SERVICE WITHDRAWALS

Participants may make withdrawals prior to termination of employment under the
following circumstances (check the appropriate box(es)):

 

  (a)    þ Hardship Withdrawals - Hardship withdrawals shall be allowed in
accordance with Section 10.05 of the Basic Plan Document, subject to a $500
minimum amount.

 

  (1) Hardship withdrawals will be permitted from (check one):

 

  (A)    þ A Participant’s Deferral Contributions Account only.

 

  (B)    ¨ The Accounts specified in the In-Service Withdrawals Addendum. Please
complete Section (c) of the In-Service Withdrawals Addendum.

 

  (b)    ¨ Age 591/2 - Participants shall be entitled to receive a distribution
of all or any portion of the following Accounts upon attainment of age 59 1/2
(check one):

 

  (1)    ¨ Deferral Contributions Account.

 

  (2)    ¨ All vested Account balances.

 

  (c) Withdrawal of Employee Contributions and Rollover Contributions

 

  (1) Unless otherwise provided below, Employee Contributions may be withdrawn
in accordance with Section 10.02 of the Basic Plan Document at any time.

 

  (A)    ¨ Employees may not make withdrawals of Employee Contributions more
frequently than:

 

 

  (2) Rollover Contributions may be withdrawn in accordance with Section 10.03
of the Basic Plan Document at any time.

 

  (d)    þ Protected In-Service Withdrawal Provisions - Check if the Plan was
converted by plan amendment or received transfer contributions from another
defined contribution plan, and benefits under the other defined contribution
plan were payable as (check the appropriate box(es)):

 

  (1)    ¨ an in-service withdrawal of vested amounts attributable to Employer
Contributions maintained in a Participant’s Account (check (A) and/or (B)):

 

  (A)    ¨ for at least              (24 or more) months.

 

  (i)    ¨ Special  restrictions applied to such in-service withdrawals under
the prior plan that the Employer wishes to continue under the Plan as restated
hereunder. Please complete the In-Service Withdrawals Addendum to the Adoption
Agreement identifying the restrictions.

 

  (B)    ¨ after the Participant has at least 60 months of participation.

 

  (i)    ¨ Special  restrictions applied to such in-service withdrawals under
the prior plan that the Employer wishes to continue under the Plan as restated
hereunder. Please complete the In-Service Withdrawals Addendum to the Adoption
Agreement identifying the restrictions.

 

  (2)    þ another in-service withdrawal option that is a “protected benefit”
under Code Section 411(d)(6). Please complete the In-Service Withdrawals
Addendum to the Adoption Agreement identifying the in-service withdrawal
option(s).

 

1.20 FORM OF DISTRIBUTIONS

Subject to Section 13.01, 13.02 and Article 14 of the Basic Plan Document,
distributions under the Plan shall be paid as provided below. (Check the
appropriate box(es).)

 

  (a) Lump Sum Payments - Lump sum payments are always available under the Plan.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

24



--------------------------------------------------------------------------------

  (b)    ¨ Installment Payments - Participants may elect distribution under a
systematic withdrawal plan (installments).

 

  (c)    ¨ Partial Withdrawals - A Participant whose employment has terminated
and whose Account is distributable in accordance with the provisions of Article
12 of the Basic Plan Document may elect to withdraw any portion of his vested
interest in his Account in cash at any time.

 

  (d)    ¨ Annuities (Check if the Plan is retaining any annuity form(s) of
payment.)

 

  (1) An annuity form of payment is available under the Plan for the following
reason(s) (check (A) and/or (B), as applicable):

 

  (A)    ¨ As a result of the Plan’s receipt of a transfer of assets from
another defined contribution plan or pursuant to the Plan terms prior to the
Adoption Agreement Effective Date specified in Subsection 1.01(g)(1), benefits
were previously payable in the form of an annuity that the Employer elects to
continue to be offered as a form of payment under the Plan.

 

  (B)    ¨ The Plan received a transfer of assets from a plan that was subject
to the minimum funding requirements of Code Section 412 and therefore an annuity
form of payment is a protected benefit under the Plan in accordance with Code
Section 411(d)(6).

 

  (2) The normal form of payment under the Plan is (check (A) or (B)):

 

  (A)    ¨ A lump sum payment.

 

  (i) Optional annuity forms of payment (check (I) and/or (II), as applicable).
(Must check and complete (I) if a life annuity is one of the optional annuity
forms of payment under the Plan.)

 

  (I)    ¨ A married Participant who elects an annuity form of payment shall
receive a qualified joint and             % (at least 50% but not more than
100%) survivor annuity. An unmarried Participant shall receive a single life
annuity.

 

       The qualified preretirement survivor annuity provided to the spouse of a
married Participant who elects an annuity form of payment is purchased with
            % (at least 50%) of the Participant’s Account.

 

  (II)    ¨ Other annuity form(s) of payment. Please complete Section (a) of the
Forms of Payment Addendum describing the other annuity form(s) of payment
available under the Plan.

 

  (B) ¨    A life annuity (complete (i) and (ii) and check (iii) if applicable.)

 

  (i) The normal form for married Participants is a qualified joint and
            % (at least 50% but not more than 100%) survivor annuity. The normal
form for unmarried Participants is a single life annuity.

 

  (ii) The qualified preretirement survivor annuity provided to a Participant’s
spouse is purchased with             % (at least 50%) of the Participant’s
Account.

 

  (iii)    ¨ Other annuity form(s) of payment. Please complete Subsection (a) of
the Forms of Payment Addendum describing the other annuity form(s) of payment
available under the Plan.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

25



--------------------------------------------------------------------------------

  (e)    ¨ Eliminated Forms of Payment Not Protected Under Code
Section 411(d)(6). Check if benefits were payable in a form of payment that is
no longer being offered after either the Adoption Agreement Effective Date
specified in Subsection 1.01(g)(1) or, if forms of payment are being eliminated
by a separate amendment, the amendment effective date indicated on the Amendment
Execution Page.

 

     Note: A life annuity option will continue to be an available form of
payment for any Participant who elected such life annuity payment before the
effective date of its elimination.

 

  (f) Cash Outs and Implementation of Required Rollover Rule

 

  (1)    þ If the vested Account balance payable to an individual is less than
or equal to the cash out limit utilized for such individual under Section 13.02
of the Basic Plan Document, such Account will be distributed in accordance with
the provisions of Section 13.02 or 18.04 of the Basic Plan Document. Unless
otherwise elected below, the cash out limit is $1,000.

 

  (A)    ¨ The cash out limit utilized for Participants is the maximum cash out
limit permitted under Code Section 411(a)(11)(A) ($5,000 as of January 1, 2005).
Any distribution greater than $1,000 that is made to a Participant without the
Participant’s consent before the Participant’s Normal Retirement Age (or age 62,
if later) will be rolled over to an individual retirement plan designated by the
Plan Administrator.

 

  (g)    þ See Additional Provisions Addendum.

 

1.21 TIMING OF DISTRIBUTIONS

 

     Except as provided in Subsection 1.21(a) (b) or (c) and the Postponed
Distribution Addendum to the Adoption Agreement, distribution shall be made to
an eligible Participant from his vested interest in his Account as soon as
reasonably practicable following the Participant’s request for distribution
pursuant to Article 12 of the Basic Plan Document.

 

  (a) Distribution shall be made to an eligible Participant from his vested
interest in his Account as soon as reasonably practicable following the date the
Participant’s application for distribution is received by the Administrator, but
in no event later than his Required Beginning Date, as defined in Subsection
2.01(uu).

 

  (b)    ¨ Postponed Distributions - Check if the Plan was converted by plan
amendment from another defined contribution plan that provided for the
postponement of certain distributions from the Plan to eligible Participants and
the Employer wants to continue to administer the Plan using the postponed
distribution provisions. Please complete the Postponed Distribution Addendum to
the Adoption Agreement indicating the types of distributions that are subject to
postponement and the period of postponement.

 

       Note: An Employer may not provide for postponement of distribution to a
Participant beyond the 60th day following the close of the Plan Year in which
(1) the Participant attains Normal Retirement Age under the Plan, (2) the
Participant’s 10th anniversary of participation in the Plan occurs, or (3) the
Participant’s employment terminates, whichever is latest.

 

  (c)    ¨ Preservation of Same Desk Rule - Check if the Employer wants to
continue application of the same desk rule described in Subsection 12.01(b) of
the Basic Plan Document regarding distribution of Deferral Contributions,
Qualified Nonelective Employer Contributions, Qualified Matching Employer
Contributions, 401(k) Safe Harbor Matching Employer Contributions, and 401(k)
Safe Harbor Nonelective Employer Contributions. (If any of the above-listed
contribution types were previously distributable upon severance from employment,
this Option may not be selected.)

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

26



--------------------------------------------------------------------------------

1.22 TOP-HEAVY STATUS

 

  (a) The Plan shall be subject to the Top-Heavy Plan requirements of Article 15
(check one):

 

  (1)    ¨ for each Plan Year, whether or not the Plan is a “top-heavy plan” as
defined in Subsection 15.01(g) of the Basic Plan Document.

 

  (2)    þ for each Plan Year, if any, for which the Plan is a “top-heavy plan”
as defined in Subsection 15.01(g) of the Basic Plan Document.

 

  (3)    ¨ Not applicable. (Choose only if (A) Plan covers only employees
subject to a collective bargaining agreement, or (B) Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe
Harbor Formula, is selected, Option 1.16(f)(1) is not selected, and the Plan
does not provide for Employee Contributions or any other type of Employer
Contributions.)

 

  (b) If the Plan is or is treated as a “top-heavy plan” for a Plan Year, each
non-key Employee shall receive an Employer Contribution of at least 3.0 (3 or
5)% of Compensation for the Plan Year in accordance with Section 15.03 of the
Basic Plan Document. The minimum Employer Contribution provided in this
Subsection 1.22(b) shall be made under this Plan only if the Participant is not
entitled to such contribution under another qualified plan of the Employer,
unless the Employer elects otherwise below:

 

  (1)    ¨ The minimum Employer Contribution shall be paid under this Plan in
any event.

 

  (2)    ¨ Another method of satisfying the requirements of Code Section 416.
Please complete the 416 Contributions Addendum to the Adoption Agreement
describing the way in which the minimum contribution requirements will be
satisfied in the event the Plan is or is treated as a “top-heavy plan”.

 

  (3)    ¨ Not applicable. (Choose only if (A) Plan covers only employees
subject to a collective bargaining agreement, or (B) Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe
Harbor Formula, is selected, Option 1.16(f)(1) is not selected, and the Plan
does not provide for Employee Contributions or any other type of Employer
Contributions.)

Note: The minimum Employer contribution may be less than the percentage
indicated in Subsection 1.22(b) above to the extent provided in Section 15.03 of
the Basic Plan Document.

 

  (c) If the Plan is or is treated as a “top-heavy plan” for a Plan Year, the
following vesting schedule shall apply instead of the schedule(s) elected in
Subsection 1.16(c) for such Plan Year and each Plan Year thereafter (check one):

 

  (1)    þ Not applicable. (Choose only if one of the following applies:
(A) Plan provides for Nonelective Employer Contributions and the schedule
elected in Subsection 1.16(c)(1) is at least as favorable in all cases as the
schedules available below, (B) Option 1.11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, is
selected, Option 1.16(f)(1) is not selected, and the Plan does not provide for
Employee Contributions or any other type of Employer Contributions, or (C) the
Plan covers only employees subject to a collective bargaining agreement.)

 

  (2)    ¨ 100% vested after              (not in excess of 3) years of Vesting
Service.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

27



--------------------------------------------------------------------------------

  (3)    ¨ Graded vesting:

 

Years of Vesting

Service

  

Vesting

Percentage

  

Must be

At Least

0

   0.00%    0%

1

   0.00%    0%

2

   0.00%    20%

3

   0.00%    40%

4

   0.00%    60%

5

   0.00%    80%

6 or more

   0.00%    100%

 

  Note:   If the Plan provides for Nonelective Employer Contributions and the
schedule elected in Subsection 1.16(c)(1) is more favorable in all cases than
the schedule elected in Subsection 1.22(c) above, then the schedule in
Subsection 1.16(c)(1) shall continue to apply even in Plan Years in which the
Plan is a “top-heavy plan”.

 

1.23 CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED CONTRIBUTION
PLANS

 

  ¨ Other Order for Limiting Annual Additions – If the Employer maintains other
defined contribution plans, annual additions to a Participant’s Account shall be
limited as provided in Section 6.12 of the Basic Plan Document to meet the
requirements of Code Section 415, unless the Employer elects this Option and
completes the 415 Correction Addendum describing the order in which annual
additions shall be limited among the plans.

 

1.24 INVESTMENT DIRECTION

Investment Directions – Subject to Section 8.03 of the Basic Plan Document,
Participant Accounts shall be invested (check one):

 

  (a)    ¨ in accordance with the investment directions provided to the Trustee
by the Employer for allocating all Participant Accounts among the Options listed
in the Service Agreement.

 

  (b)    ¨ in accordance with the investment directions provided to the Trustee
by each Participant for allocating his entire Account among the Options listed
in the Service Agreement, except, in the event the Employer contributes shares
of Employer Stock, as defined in Section 20.12 of the Basic Plan Document, the
Participant’s election shall be subject to the provisions of (b)(1) and/or (2),
as elected (check one):

 

  (1)    ¨ Nonelective Employer Contributions shall remain invested in Employer
Stock until the Participant who receives an allocation of such contribution
elects to invest amounts attributable to such contribution in another available
investment option.

 

  (2)    ¨ Matching Employer Contributions shall remain invested in Employer
Stock until the Participant who receives an allocation of such contribution
elects to invest amounts attributable to such contribution in another available
investment option.

 

  (c)    þ in accordance with the investment directions provided to the Trustee
by each Participant for all contribution sources in his Account, except that the
following sources shall be invested in accordance with the investment directions
provided by the Employer (check (1) and/or (2)):

 

  (1)    ¨ Nonelective Employer Contributions

 

  (2)    þ Matching Employer Contributions

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

28



--------------------------------------------------------------------------------

The Employer must direct the applicable sources among the investment options
listed in the Service Agreement.

Note: If the Employer directs that a portion or all of the applicable sources be
invested in Employer Stock, such investment must be discontinued with respect to
any Participant who has completed three or more years of Vesting Service, and
investment of the applicable sources must be diversified among the other
investment options listed in the Service Agreement.

 

1.25 ADDITIONAL PROVISIONS

The Employer may elect Option (a) below and complete the Additional Provisions
Addendum to describe provisions which cannot be shown by making the elections
provided in this Adoption Agreement.

 

  (a)    þ The Employer has completed Additional Provisions Addendum to show the
provisions of the Plan which supplement and/or alter provisions of this Adoption
Agreement.

 

1.26 SUPERSEDING PROVISIONS

The Employer may elect Option (a) below and complete the Superseding Provisions
Addendum to describe overriding provisions which cannot be shown by making the
elections provided in this Adoption Agreement.

 

  (a)    ¨ The Employer has completed Superseding Provisions Addendum to show
the provisions of the Plan which supersede provisions of this Adoption Agreement
and/or the Basic Plan Document.

Note: If the Employer elects superseding provisions in Option (a) above, the
Employer may not be permitted to rely on the Volume Submitter Sponsor’s advisory
letter for qualification of its Plan and may be required to apply for a
determination letter as described in Section 1.27 below. In addition, such
superseding provisions may in certain circumstances affect the Plan’s status as
a pre-approved volume submitter plan eligible for the 6-year remedial amendment
cycle.

 

1.27 RELIANCE ON ADVISORY LETTER

An adopting Employer may rely on an advisory letter issued by the Internal
Revenue Service as evidence that this Plan is qualified under Code Section 401
only to the extent provided in Section 19.02 of Revenue Procedure 2005-16. The
Employer may not rely on the advisory letter in certain other circumstances or
with respect to certain qualification requirements, which are specified in the
advisory letter issued with respect to this Plan and in Section 19.03 of Revenue
Procedure 2005-16. In order to have reliance in such circumstances or with
respect to such qualification requirements, application for a determination
letter must be made to Employee Plans Determinations of the Internal Revenue
Service.

Failure to properly complete the Adoption Agreement and failure to operate the
Plan in accordance with the terms of the Plan document may result in
disqualification of the Plan.

This Adoption Agreement may be used only in conjunction with Fidelity Basic Plan
Document No. 14. The Volume Submitter Sponsor shall inform the adopting Employer
of any amendments made to the Plan or of the discontinuance or abandonment of
the volume submitter plan document.

 

1.28 ELECTRONIC SIGNATURE AND RECORDS

This Adoption Agreement, and any amendment thereto, may be executed or affirmed
by an electronic signature or electronic record permitted under applicable law
or regulation, provided the type or method of electronic signature or electronic
record is acceptable to the Trustee.

 

1.29 VOLUME SUBMITTER INFORMATION

 

Name of Volume Submitter Sponsor:

   Fidelity Management & Research Company

Address of Volume Submitter Sponsor:

   82 Devonshire Street    Boston, MA 02109

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

29



--------------------------------------------------------------------------------

EXECUTION PAGE

(Employer’s Copy)

The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan. It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 9th day of September, 2009.

 

Employer:      

   Exelixis, Inc.

By:

  

/s/ George Scangos

Title:

   President and CEO

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

 

Employer:      

   Exelixis, Inc.

By:

  

 

Title:

  

 

Accepted by: Fidelity Management Trust Company, as Trustee

 

By:

  

/s/ Ginger Newmen

   Date:  

9/18/09

Title:

  

Authorized Signatory

    

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

30



--------------------------------------------------------------------------------

EXECUTION PAGE

(Trustee’s Copy)

The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan. It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 9th day of September, 2009.

 

Employer:      

  Exelixis, Inc.

By:

 

/s/ George Scangos

Title:

  President and CEO

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

 

Employer:      

  Exelixis, Inc.

By:

 

 

Title:

 

 

Accepted by: Fidelity Management Trust Company, as Trustee

 

By:

  

/s/ Ginger Newmen

   Date:  

9/18/09

Title:

  

Authorized Signatory

    

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

31



--------------------------------------------------------------------------------

IN-SERVICE WITHDRAWALS ADDENDUM

for

Plan Name: Exelixis. Inc. 401(K) Plan

 

(a) Restrictions on In-Service Withdrawals of Amounts Held for Specified Period
- The following restrictions apply to in-service withdrawals made in accordance
with Subsection 1.19(d)(1)(A) (cannot include any mandatory suspension of
contributions restriction):

 

 

 

(b) Restrictions on In-Service Withdrawals Because of Participation in Plan for
60 or More Months - The following restrictions apply to in-service withdrawals
made in accordance with Subsection 1.19(d)(1)(B) (cannot include any mandatory
suspension of contributions restriction):

 

 

 

(c)    ¨     Sources Available for In-Service Hardship Withdrawal - In-service
hardship withdrawals are permitted from the sub-accounts specified below,
subject to the conditions applicable to hardship withdrawals under Section 10.05
of the Basic Plan Document:

 

 

 

(d)    þ     Other In-Service Withdrawal Provisions - In-service withdrawals
from a Participant’s Accounts specified below shall be available to Participants
who satisfy the requirements also specified below:

In-Service withdrawal at age 59.5 from the deferral source.

 

  (1)    þ     The following restrictions apply to a Participant’s Account
following an in-service withdrawal made pursuant to (d) above (cannot include
any mandatory suspension of contributions restriction):

$500 minimum.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

32



--------------------------------------------------------------------------------

ADDITIONAL PROVISIONS ADDENDUM

for

 

 

Plan Name: Exelixis, Inc. 401(K) Plan (a)     Additional Provision(s) – The
following provisions supplement and/or, to the degree described herein,
supersede other provisions of this Adoption Agreement in the following manner:
   (1)        The following is added at the end of Subsection 1.20(g) as a new
Subsection 1.20(h):    (h)        Other Non-Annuity Form(s) of Payment. As a
result of the Plan’s receipt of a transfer of assets from another plan or
pursuant to the Plan terms prior to the Adoption Agreement Effective Date
specified in 1.01(g)(1), benefits were previously payable in the following
form(s) of payment not described (a), (b) or (c) above and the Plan will
continue to offer these form(s) of payment:       Other Non-Annuity: Partial
Distribution

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

33



--------------------------------------------------------------------------------

EFFECTIVE DATES FOR INTERIM LEGAL COMPLIANCE SNAP OFF ADDENDUM

for

Plan Name: Exelixis, Inc. 401(K) Plan

Notwithstanding any other provision of the Plan to the contrary, to comply with
changes required by the Economic Growth and Tax Relief Reconciliation Act of
2001 (“EGTRRA”), Treasury regulations under Code Section 401(a)(9) (“401(a)(9)
Regulations”), final Treasury regulations under Code Section 401(k) (“final
401(k) Regulations”), and final Treasury regulations under Code Section 401(m)
(“final 401(m) Regulations”), the following provisions shall apply effective as
of the dates set forth below:

 

(a) EGTRRA Compliance - Unless a later date is specified below, the following
changes for compliance with EGTRRA were effective as of the first day of the
first Plan Year beginning on or after January 1, 2002:

 

  (1) Code Section 401(a)(17) Compensation Limit – The dollar limitation on
compensation used to calculate contributions, apply the limitations in effect
under Code Section 415, apply the ADP and ACP tests, and apply the top-heavy
rules was increased to $200,000, as adjusted.

 

  (2)    þ Catch-Up Contributions – Unless a later date is specified below, the
Plan was amended to provide for Catch-Up Contributions.

 

  (A)    ¨ Later Effective Date. Catch-Up Contributions were permitted after the
first day of the first Plan Year beginning on or after January 1, 2002:

Later effective date:                          (month/day/year)

 

  (B)    ¨ Discontinuation of Catch-Up Contributions. Catch-Up Contributions
were discontinued effective as of:                              (month/day/year)

 

  (3) Rollovers of After-Tax Contributions to the Plan – Unless otherwise
specified below, the Plan accepted direct rollovers of after-tax employee
contributions from plans qualified under Code Section 401(a).

 

  (A)    þ Rollovers of After-Tax Contributions Never Permitted. The Plan has
never accepted direct rollovers of after-tax employee contributions.

 

  (B)    ¨ Later Effective Date. The Plan did not accept direct rollovers of
after-tax employee contributions until a date later than the first day of the
first Plan Year beginning on or after January 1, 2002:

Effective Date:                                          
                                        (month/day/year)

 

  (C)    ¨ Discontinuation of After-Tax Rollovers. The Plan ceased to accept
direct rollovers of after-tax employee contributions effective as of:
                         (month/day/year)

 

  (4) Rollovers from Other Eligible Retirement Plans – Unless otherwise
specified below, in addition to accepting Rollover Contributions from plans
qualified under Code Section 401(a) or 403(a), the Plan was amended to accept
Rollover Contributions from annuity contracts described in Code
Section 403(b) (excluding after-tax employee contributions), eligible plans
under Code Section 457(b) maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state, and individual retirement accounts or annuities described in Code
Section 408(a) or 408(b).

 

  (A)    ¨ The Plan did not accept Rollover Contributions from annuity contracts
described in Code Section 403(b) (excluding after-tax employee contributions)
until a date later than the first day of the first Plan Year beginning on or
after January 1, 2002:

Effective Date:                                          
                                             (month/day/year) (cannot be later
than the date the Plan was restated onto a Fidelity Prototype or Volume
Submitter)

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

34



--------------------------------------------------------------------------------

  (B)    ¨ The Plan did not accept Rollover Contributions from a eligible plans
under Code Section 457(b) maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state until a date later than the first day of the first Plan Year beginning on
or after January 1, 2002:

 

     Effective Date:                                          
                        (month/day/year) (cannot be later than the date the Plan
was restated onto a Fidelity Prototype or Volume Submitter)

 

  (C)    ¨ The Plan did not accept Rollover Contributions from individual
retirement accounts or annuities described in Code Section 408(a) or 408(b)
until a date later than the first day of the first Plan Year beginning on or
after January 1, 2002:

 

     Effective Date:                                          
                        (month/day/year) (cannot be later than the date the Plan
was restated onto a Fidelity Prototype or Volume Submitter)

 

  (5) Multiple Use Test – To the extent applicable, the provisions of the Plan
proscribing multiple use of the alternative limitations under Code Sections
401(k)(3)(A)(ii)(II) and 401(m)(2)(A)(ii), as provided in Treasury Regulations
Section 1.401(m)-2, were deleted.

 

  (6) 415 Limitations – The Plan was amended to reflect the Code Section 415
limitations in effect under EGTRRA, as described in Section 6.12 of the Basic
Plan Document.

 

  (7)    ¨ Vesting of Matching Employer Contributions – Except as otherwise
specified below, the Plan was amended to change the vesting schedule applicable
to Matching Employer Contributions to comply with EGTRRA for Participants who
complete an Hour of Service on or after the effective date. Unless otherwise
elected below, the amended vesting schedule applies to all accrued benefits
derived from Matching Employer Contributions.

 

  (A)    ¨ Delayed Effective Date for Bargained Plan. The Plan was maintained
pursuant to one or more collective bargaining agreements ratified by June 1,
2001 and the effective date of the revised vesting schedule was later than the
first day of the first Plan Year beginning on or after January 1, 2002:

 

     Effective Date:                          (month/day/year) (cannot be later
than the earlier of (i) January 1, 2006 or (ii) the later of the date on which
the last of the collective bargaining agreements described above terminates
(without regard to any extension on or after June 1, 2001) or January 1, 2002)

 

  (B)    ¨ Grandfathered Application of Prior Vesting Schedule. The vesting
schedule in effect before the amendment continues to apply to the portion of a
Participant’s accrued benefit derived from Matching Employer Contributions made
to the Plan for a Plan Year beginning before the effective date.

 

  (8) Loans by Owner-Employees and Shareholder-Employees – If the Plan provided
for loans to Participants from Plan assets, the Plan was amended to eliminate
the restriction on loans to owner-employees, as defined in Code
Section 401(c)(3), and shareholder-employees, as defined in ERISA Section
408(d)(3).

 

  (9) Hardship Withdrawals – Suspension of Contributions – Except as otherwise
specified below, if the Plan provided for hardship withdrawals in accordance
with the safe harbor in Treasury Regulations Section 1.401(k)-1(d)(2)(iv)(B),
the Plan was amended to change the suspension period applicable to elective
contributions and employee contributions from 12 months to 6 months.

 

  (A)    ¨ Delayed Effective Date. The change in the suspension period was
effective later than the first day of the first Plan Year beginning on or after
January 1, 2002:

 

     Effective Date:                                          
                        (month/day/year) (cannot be later than the date the Plan
was restated onto a Fidelity Prototype or Volume Submitter)

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

35



--------------------------------------------------------------------------------

  (10) Hardship Withdrawals – Elimination of Reduction in 402(g) Limit – Except
as otherwise specified below, if the Plan provided for hardship withdrawals in
accordance with the safe harbor in Treasury Regulations
Section 1.401(k)-l(d)(2)(iv)(B), the Plan was amended to eliminate the reduction
in the Code Section 402(g) limit for calendar years beginning on and after
January 1, 2002 with respect to Participants receiving a hardship withdrawal on
or after January 1, 2001.

 

  (A)    ¨ Delayed Effective Date. The reduction in the 402(g) limit was
eliminated for calendar years beginning on and after January 1, (cannot be later
than the year following the date the Plan was restated onto a Fidelity Prototype
or Volume Submitter) with respect to Participants receiving a hardship
withdrawal on or after January 1st of the year prior to the year indicated in
this Subsection (a)(l 0)(A).

 

  (11)    þ Distribution Upon Severance from Employment – The Plan was amended
to permit distribution of Deferral Contributions, Qualified Nonelective
Contributions, Qualified Matching Contributions, 401(k) Safe Harbor Matching
Employer Contributions, and 401(k) Safe Harbor Nonelective Employer
Contributions upon a Participant’s severance from employment rather than
requiring a separation from service.

 

  (A)    ¨ Delayed Effective Date. Distribution upon severance from employment
was not permitted until after the first day of the first Plan Year beginning on
or after January 1, 2002:

Effective Date:                                               (month/day/year)

 

  (B)    ¨ Limitation on Rule. Distribution upon severance from employment was
effective only for severances occurring after:                                 
(month/day/year)

 

  (12) Rollovers Out of the Plan – The Plan was amended to permit direct
rollovers of “eligible rollover distributions” (as defined in Subsection
13.04(c) of the Basic Plan Document) from the Plan by the Participant, the
Participant’s surviving spouse, or the Participant’s spouse or former spouse who
is the alternate payee under a qualified domestic relations order to any
“eligible retirement plan” (as defined in Subsection 13.04(b) of the Basic Plan
Document).

 

  (13) Top-Heavy Modifications – The Plan was amended to comply the top-heavy
provisions with EGTRRA by: (i) modifying the definition of “key employee” as
provided in Subsection 15.01(d) of the Basic Plan Document, (ii) including for
purposes of the top-heavy determination any distribution made to an employee on
account of severance from employment, death, disability, or termination of a
plan during the one-year period ending on the “determination date”, as defined
in Subsection 15.01 (a) of the Basic Plan Document, and any other distribution
made during the five-year period ending on the “determination date”, (iii)
excluding for purposes of the top-heavy determination the accrued benefits and
accounts of any individual who has not performed services for the 1-year period
ending on the “determination date”, (iv) permitting matching contributions to be
taken into account for purposes of satisfying the top-heavy minimum contribution
requirement, and (v) providing that the top-heavy provisions are inapplicable
for years in which a plan consists solely of a cash or deferred arrangement that
meets the requirements of Code Section 401(k)(12) and, if applicable, matching
contributions with respect to which the requirements of Code Section 401(m)(11)
are met.

 

  (14)  ¨ Disregard Rollovers in Applying Cashout Rules – The Plan was amended
to exclude Rollover Contributions in determining whether a Participant’s Account
exceeded the cashout limit specified in the Plan.

 

  (A)    ¨ Delayed Effective Date. Rollover Contributions were not excluded for
cashout purposes until after the first day of the first Plan Year beginning on
or after January 1, 2002:

Effective Date:                                          
                                                 (month/day/year)

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

36



--------------------------------------------------------------------------------

  (B) Rollover Contributions Included in Applying Cashout Rules. The Plan was
further amended to include Rollover Contributions in determining whether a
Participant’s Account exceeded the cashout limit specified in the Plan as of the
date specified below:

Effective Date:                                                      
(month/day/year) (cannot be later than the date the Plan was restated onto a
Fidelity Prototype or Volume Submitter)

 

  (b) 401(a)(9) Regulations Compliance - The Plan was amended to comply with
401(a)(9) Regulations as follows:

 

  (1)    þ Compliance with Proposed Regulations. The Plan was amended to apply
the minimum distribution requirements of Code Section 401(a)(9) in accordance
with the regulations under Code Section 401(a)(9) that were proposed in January
2001 with respect to distributions made for the following calendar years:

 

  (A) ¨    2001 calendar year.

 

  (B) þ    2002 calendar year.

 

  (2) Compliance with Final Regulations. Except as otherwise specified below,
the Plan was amended to apply the minimum distribution requirements of Code
Section 401(a)(9) in accordance with the final regulations under Code
Section 401(a)(9) that were published in April 2002 with respect to
distributions made for calendar years beginning on or after January 1, 2003.

 

  (A)    ¨ Earlier Effective Date. Distributions were made in accordance with
the final regulations for calendar years beginning on or after January 1, 2002.

 

  (c) Automatic Rollover Compliance - Except as otherwise specified below, if
the Plan provided for cash outs of small benefits, effective as of March 28,
2005, the Plan was amended to comply with the automatic rollover rules of EGTRRA
by reducing the cashout limit applicable to Participants to $1,000:

 

  (1)    ¨ Instead of reducing the cashout limit, the Plan was amended to
provide that mandatory distributions greater than $1,000 would be rolled over
directly to an individual retirement plan designated by the Administrator.

 

  (A) ¨    The Plan was subsequently amended, as of the date specified below, to
reduce the cashout limit to $1,000:

        Effective Date:                                         
(month/day/year)

 

  (d) Final 401(k) and 401(m) Regulations Compliance - Unless a different date
is specified below, the following changes for compliance with the final 401(k)
and final 401(m) Regulations were effective as of the first day of the first
Plan Year beginning on or after January 1, 2006:

 

  (1)    ¨ Earlier Effective Date. The Plan was amended to comply with the final
401(k) and final 401(m) Regulations effective as of the first day of the
following Plan Year:                              (cannot be later than the 2006
Plan Year)

Note: If an earlier Plan Year is selected above, it must have ended after
December 29, 2004 and the Plan must have been operated in compliance with the
final 401(k) and final 401(m) Regulations for the full Plan Year and all
subsequent Plan Years.

 

  (2) Qualified Nonelective Contributions. Unless a later date is specified
below, if the Plan provided for Qualified Nonelective Contributions (“QNECs”) to
be allocated pursuant to a “bottoms up” or other formula that could violate the
requirements of Treasury Regulations Section 1.401(k)-2(a)(6)(iv) or
1.401(m)-2(a)(6)(v) (excluding disproportionate QNECs in applying the ADP and
ACP tests), the QNEC allocation formula was amended to comply with such
regulations.

 

  (A)    ¨ Later Effective Date. The QNEC allocation formula was amended after
the general effective date for compliance with the final 401(k) and final 401(m)
Regulations described above.

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

37



--------------------------------------------------------------------------------

Effective Date:                                 (month/day/year) (cannot be
later than the date the Plan was restated onto a Fidelity Prototype or Volume
Submitter)

 

  (3) Gap Period Income. If not previously provided under the Plan, the Plan was
amended to provide that for purposes of corrective distributions of “excess
deferrals”, “excess contributions”, and “excess aggregate contributions”, income
and loss on such amounts would be calculated for the gap period between the end
of the “determination year” and the date of distribution.

 

  (4) Hardship Withdrawal Events. Unless a later date is specified below, if the
Plan provided for hardship withdrawals upon the occurrence of a deemed immediate
and heavy financial need, as described in Treasury Regulations, the Plan was
amended to add the deemed needs described in Treasury Regulations Section
1.401(k)-1(d)(3)(iii)(B)(5) and (6) (funeral and casualty expenses).

 

  (A)    ¨ Later Effective Date. The additional deemed immediate and heavy
financial needs were amended after the general effective date for compliance
with the final 401(k) and final 401(m) Regulations described above.

Effective Date:                                  (month/day/year) (cannot be
later than the date the Plan was restated onto a Fidelity Prototype or Volume
Submitter)

 

(e)    þ Roth 401(k) Contributions - Prior to the Adoption Agreement effective
date specified in Subsection 1.01(g)(l), the Plan was amended to provide for
Roth 401(k) Contributions.

 

  (1) Effective Date. Unless a later effective date is specified below, Roth
401(k) Contributions were permitted beginning January 1, 2006.

 

  (A) Later effective date: 10/01/2009 (month/day/year) (cannot be prior to
January 1, 2006)

 

  (2)    ¨ Discontinuation of Roth 401(k) Contributions. Roth 401(k)
Contributions were discontinued effective as of:
                                 (month/day/year)

 

(f)    þ Rollovers of Roth 401(k) Contributions - Prior to the Adoption
Agreement effective date specified in Subsection 1.01(g)(1), the Plan was
amended to permit rollovers of Roth Contributions into the Plan.

 

  (1)    þ Direct Rollovers. Unless a later effective date is specified below,
direct rollovers of Roth Contributions were permitted to be made to the Plan
from an applicable retirement plan described in Code Section 402A(e)(1), subject
to Code Section 402(c), beginning January 1, 2006.

 

  (A) Later effective date: 10/01/2009 (month/day/year) (cannot be prior to
January 1, 2006)

 

  (B)    ¨ Discontinuation of Direct Rollovers. Direct rollovers of Roth
Contributions were discontinued effective as of:
                                 (month/day/year)

 

  (2)    þ Participant Rollovers. Unless a later effective date is specified
below, “participant rollovers” of the taxable portion of a distribution of Roth
Contributions were permitted to be made to the Plan from an applicable
retirement plan described in Code Section 402A(e)(1). “Participant rollovers”
are rollovers other than direct rollovers, as described in Code
Section 401(a)(31).

 

  (A) Later effective date: 10/01/2009 (month/day/year) (cannot be prior to
January 1, 2006)

 

  (B)    ¨ Discontinuation of Participant Rollovers. Direct rollovers of Roth
Contributions were discontinued effective as of:
                                 (month/day/year) (cannot be later than the date
the Plan was restated onto a Fidelity Prototype or Volume Submitter)

 

Plan Number 19473    19473-1250021244 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR Corp.

All rights reserved.

 

38